



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Simoes, 2013 ONCA 465

DATE: 20130709

DOCKET: C55835

Rosenberg, Sharpe & Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Pedro Simoes

Applicant / Appellant

Kristin Bailey, for the appellant

Gregory J. Tweney and Michael Perlin for the respondent

Heard: June 21, 2013

On appeal from the sentence imposed on January 25, 2012
    by Justice C. William Hourigan of the Superior Court of Justice, sitting
    without a jury.

APPEAL BOOK ENDORSEMENT

[1]

We do not find it necessary to address Ms. Baileys interesting argument
    about the constitutionality of s.5 of the
Truth in Sentencing Act
and
    the application of s.11(i) of the
Charter
.

[2]

This issue was not raised at trial. However, the parties agree to credit
    the appellant with an additional 315 days credit, which had already been taken
    into account in another unrelated sentencing. The result is that, in effect,
    the appellant actually did receive the equivalent of 2:1 credit for 315 of the
    387 days for which double credit is now sought.

[3]

The resulting sentence imposed was not only fit but at the low end of
    the range given the number of aggravating factors: the lengthy record for
    similar offences; the danger the appellant represented because of his
    commitment to the criminal lifestyle and the seriousness of the offences which
    involved considerable planning and sophistication and the theft of vehicles
    worth almost $150,000.

[4]

Accordingly, while leave to appeal is granted the appeal is
    dismissed.


